Dissenting Opinion by
Mr. Justice Roberts :
In my view the majority’s determination as to the effective date of the condemnation renders said condemnation unconstitutional. Art. I, Sec. 10 of the Pennsylvania Constitution provides that “private property [shall not] be taken or applied to public use, without authority of law and without just compensation being first made or secured.” (Emphasis added.) According to the majority, the condemnation was effected on June 11, 1964, some two and one-half months before the authority’s bond was approved.
Braddock Borough v. Bartoletta, 409 Pa. 281, 186 A. 2d 243 (1962), affirming per curiam 28 Pa. D. & C. 2d 529 (1961) seems to lend some support to the majority’s conclusion. However, the following excerpt from the lower court’s opinion demonstrates that it is in conflict with Art. I, Sec. 10 of the Pennsylvania Con*349stitution: “From this time, any and all vestige of legal title to the property in question immediately became vested in said Authority. The only interest which may be said to have been remaining in defendant property owners after the enactment of the condemnation resolution was a right to just compensation.” 28 Pa. D. & C. 2d at 534. It is precisely this right of just compensation which the Constitution requires to be secured before the taking. Cf. Valley Forge Golf Club v. Upper Merion Township, 422 Pa. 227, 230, 221 A. 2d 292, 294 (1966) (concurring opinion).
I agree with the conclusion of the court below that the condemnation was effected upon the approval of the authority’s bond rather than upon the filing of the declaration. Hence I believe that appellee is entitled to the benefits provided under the Eminent Domain Code of 1964.
Accordingly, I dissent.
Mr. Chief Justice Bell and Mr. Justice Musmanno join in this dissenting opinion.